Title: From Thomas Jefferson to Enoch Edwards, 30 March 1801
From: Jefferson, Thomas
To: Edwards, Enoch



Dear Sir
Washington Mar. 30. 1801.

I have a commission to be executed in Philadelphia which would be the better at least of being done with taste and convenience, and to whom […] I apply in a question of taste & convenience so justly as to yourself, who are full of taste, and aided by that of mrs Edwards? the only scruple is on what ground I can claim a right to lay your taste under [contribution?] for my benefit? to this I acknolege I have not one word to say. but I will put into your mouth the words of the benevolent man in Terence, ‘Homo sum, humani nil a me alienum puto’ and will suppose the scruple answered. I wish a handsome chariot to be made for me in Philadelphia, and give on the inclosed paper the only directions material, as to it’s conveniences. the colour, form, and every thing about it which is taste I leave absolutely to yourself.wishing always to have as many enjoiments for my money [as it will procure] […] to have any just surplus to give to some greater object of charity than the workman generally is, I, of course, wish to get things as cheap as I can. therefore it may be proper not to say for whom the carriage or harness is, till prices are fixed. I should want this as soon after the 1st. of May as possible, because till then I shall be absent in Virginia. draughts for the price or any part of it to be made on John Barnes of Georgetown, payable in Philadelphia, at such periods of the work, after the 1st. of May, as you shall authorise. perhaps you may find a carriage ready made, or at least advanced, & to your mind. still it would not be wanting till the 1st. of May, nor would prompter paiments than the 1st. of May & June, in moieties, be convenient. I would  not have trespassed on you with this commission, but that as the fine season is approaching, you will of course be sometimes going to Philadelphia, and certainly will not need to go once merely for this object. an eye on the work now & then, en passant, will be a sufficient security for it’s faithful & tasty execution. I am not fond of splendid things; but of chaste neatness. this is as applicable to the harness as to the carriage.
I wish I could offer to reciprocate services here. but the state of the arts here is too far behind Philadelphia to afford anything of that kind; I must therefore let it rest on the mere ground of charity.
I trust we may now exchange congratulations on a continent at peace in Europe: and the change of the ministry in England is a strong proof to me that they also are for peace. the attitudes of the maritime powers furnishes a ground of hope that something favorable to neutral rights may be established. present my respects to mrs Edwards, and accept yourself assurances of my best wishes & great consideration.

Th: Jefferson

